IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,546-01


                 EX PARTE ANTHONY DAVID LEE LEONING, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-28384-C-1 IN THE 251ST DISTRICT COURT
                           FROM RANDALL COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated robbery and sentenced to sixty years’ imprisonment.

The Seventh Court of Appeals affirmed his conviction. Leoning v. State, No. 07-18-00213-CR (Tex.

App.—Amarillo, Dec. 2, 2019) (not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       This Court denied this application without written order on May 5, 2021. The Court has

since received a supplemental record wherein Applicant alleges that this application was filed

without his permission and includes a forged signature. We now withdraw our order of May 5, 2021,

and reconsider the application on our own motion. TEX . R. APP . P. 79.2(d).
                                                                                                       2

        We remand this application to the 251st District Court of Randall County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the National Post-Conviction

Project to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel

is appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether the

application was filed without Applicant’s permission and whether Applicant’s signature was forged

on the application. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: July 28, 2021
Do not publish